Citation Nr: 0819708	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1983 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In September 2006, the veteran appeared at a hearing before a 
Veterans Law Judge who has since retired from the Board.  In 
April 2008, the Board afforded the veteran the opportunity 
for another hearing. 

In April 2008, in response, the veteran requested another 
hearing before a Veterans Law Judge.    


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before a Veterans 
Law Judge at the Regional Office.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



